Citation Nr: 1455240	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  The timeliness of the Veteran's November 2008 substantive appeal (VA Form 9).

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from October 1975 to March 1976, August 1978 to November 1978, February 2002 to September 2002, November 2002 to September 2003, and December 2003 to February 2004.

These matters come to the Board of Veterans' Appeals (Board) from January 2009 and July 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  During the Veteran's August 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his claim regarding the timeliness of his November 2008 substantive appeal is requested.

2.  In November 2014, the Board was notified that the appellant died.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim regarding the timeliness of his November 2008 substantive appeal (VA Form 9) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claim of entitlement to service connection for an acquired psychiatric disability at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of the Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew his appeal with regard to the timeliness of his November 2008 substantive appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter and the appeal is dismissed as to this issue.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), this claim no longer exists.

II.  Service Connection for an Acquired Psychiatric Disability

Unfortunately, the appellant died during the pendency of the appeal regarding his claim for service connection for an acquired psychiatric disability.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal as to the Veteran's entitlement to the timeliness of his November 2008 substantive appeal is dismissed.

The appeal regarding the claim of entitlement to service connection for an acquired psychiatric disability is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


